                 1
                 2
                 3
                 4
                 5                                  UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                    ***
                 8    UNITED STATES OF AMERICA,                               Case No. 2:12-CR-463 JCM (VCF)
                 9                                            Plaintiff(s),                     ORDER
               10             v.
               11     FREDERICK VERNON WILLIAMS, et al.,
               12                                          Defendant(s).
               13
               14            Presently before the court is the matter of USA v. Williams et al, case no. 2:12-cr-00463-
               15     JCM-VCF.
               16            Defendant Frederick Williams (“defendant”) has filed a motion to extend time to file a
               17     reply to his motion for return of property. (ECF No. 930). See (ECF No. 927). Defendant has
               18     requested an additional fourteen (14) days to file his reply, to “permit undersigned counsel time to
               19     arrange a phone call with [defendant], who remains incarcerated . . . for possible resolution of this
               20     issue.” (ECF No. 930 at 2).
               21            The government does not oppose defendant’s request. Accordingly, and good cause
               22     appearing, the court will grant defendant’s motion to extend time. See LCR 47-3 (“The failure of
               23     an opposing party to include points and authorities in response to any motion constitutes a consent
               24     to granting the motion.”).
               25            Defendant shall have fourteen (14) days from the date of this order to file his reply to his
               26     motion for return of property.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS ORDERED THAT defendant’s motion for extension of time (ECF No. 930) be, and
                3     the same hereby is, GRANTED.
                4            IT IS FURTHER ORDERED THAT defendant shall have fourteen (14) days from the date
                5     of this order to file his reply to the underlying motion for return of property.
                6            IT IS SO ORDERED.
                7            DATED May 28, 2019.
                8
                9                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
